Appeal unanimously dismissed as moot. Memorandum: This appeal has been rendered moot by relator’s subsequent release on parole (see, People ex rel. Tuff v Walters, 111 AD2d 838). The case is not an exception to the mootness doctrine because it does not present an issue which would otherwise escape judicial review (see, Matter of Gross v Henderson, 79 AD2d 1086, Iv denied 53 NY2d 605). (Appeal from judgment of Supreme Court, Jefferson County, Gilbert, J. — art 78.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.